Citation Nr: 0319504	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  01-01 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for varicose veins of the 
right leg, currently assigned a 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



REMAND 

The veteran had active military service from September 1950 
to June 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a from a December 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In the Appellant's Brief, dated in July 2003, the veteran's 
representative raised the issue of service connection for 
varicose veins of the left leg, secondary to the service-
connected varicose veins of the right leg.  This issue is 
referred to the RO for appropriate action. 

In the two previous VA examinations, conducted by the same 
examiner, the veteran's claim's file was not available for 
review.  And the findings essentially pertain to bilateral 
varicose veins and a clear disability picture of the varicose 
veins of the right leg has not emerged.  

Under VA's duty to assist, the Board has determined that 
additional evidentiary development is needed.  Accordingly, 
the case is REMANDED for the following action:

1.  Ensure compliance with the duty to 
notify and the duty to assist provisions 
of the Veterans Claims Assistance Act of 
2000, codified in part at 38 U.S.C.A. §§ 
5103, 5103A.  The notice should include 
the type of evidence, not previously 
submitted, to substantiate the claim.  In 
this case, evidence of persistent edema 
and stasis pigmentation or eczema.  Also, 
notify the veteran that VA will obtain 
records of Federal agencies, including VA 
records, the veteran identifies; and that 
he is responsible for identifying and 
submitting records from State or local 
governments, private health-care 
providers, current or former employers and 
other non-Federal governmental sources, 
unless he signs a release, which would 
authorize VA to obtain them. 

2.  Obtain copies of medical records from 
2001 to the present from Dr. Pablo Acosta.  
If necessary, ask the veteran for 
authorization to release the records.

3.  Scheduled the veteran for a VA 
examination by an examiner, who has not 
previously examined him, to determine the 
current level of disability, limited to 
varicose veins of the right leg only.  The 
examiner is asked to make specific 
findings regarding the presence or absence 
of persistent edema, stasis pigmentation, 
eczema, or ulceration.  The claims file 
must be made available for review by the 
examiner.

4.  After completion of the above, 
adjudicate the claim considering all the 
evidence of record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, 
summarizing the law and evidence, not 
previously covered in the statement of the 
case or the last supplemental statement of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you. 

